Citation Nr: 0520335	
Decision Date: 07/26/05    Archive Date: 08/03/05

DOCKET NO.  98-05 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include paranoid schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel


INTRODUCTION

The appellant was a member of the Kentucky Army National 
Guard from August 10, 1989, to August 9, 1995.  He served a 
period of active duty for training in the Kentucky Army 
National Guard from May 29, 1990 to September 3, 1990.  He 
also had a period of National Guard service from July 13, 
1991 to July 27, 1991, the character of which is yet 
undetermined and which is one subject of the remand orders 
below.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a determination in July 1997 by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Although the RO certified the issue on appeal 
as whether the appellant is entitled to the status of a 
veteran for VA compensation purposes, a review of the record 
reveals that the appellant asserted a claim of entitlement to 
service connection for "schizophrenia, nervous disorder, 
July 1991" when he filed his original claim on VA Form 21-
526, Veteran's Application for Compensation or Pension, in 
August 1996.  The RO did not issue a rating decision on the 
appellant's claim for service connection for an acquired 
psychiatric disorder but rather in a letter to him dated in 
July 1997 notified him that his claim was denied on the basis 
that he had not responded to a request by the RO for a copy 
of his orders to report for active duty for training or for 
inactive duty training.  The Board finds that, in July 1997, 
the RO denied the appellant's claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
paranoid schizophrenia, and that the appellant's timely 
notice of disagreement, received in July 1997, initiated an 
appeal to the Board on that issue.  See 38 C.F.R. § 20.200 
(2004).  The issue before the Board is, therefore, as stated 
on the first page of this Board remand.

On February 4, 1999, the appellant appeared and testified at 
an electronic (videoconference) hearing before the 
undersigned acting Veterans Law Judge.  A transcript of that 
hearing is of record.

In April 1999, the Board remanded this case to the RO for 
further development of the evidence.  In July 2003, the Board 
remanded this case to the RO for procedural reasons.  The 
case was most recently returned to the Board in June 2005.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required on his part.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  The United 
States Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.

Because VA has not fulfilled the duty to notify pursuant to 
the VCAA and its implementing regulations with regard to the 
issue of entitlement to service connection for an acquired 
psychiatric disorder, to include paranoid schizophrenia, 
further notification is required, and this case will remanded 
for that purpose.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002).  The term "active military, naval, or air 
service" includes active duty, any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of 
duty.  See 38 U.S.C.A. §§ 101(24) (West 2002); 38 C.F.R. 
§ 3.6(a) (2004).

With regard to the appellant's possible status as a veteran, 
the Board notes that, in April 2003, the military records and 
research branch of the Kentucky Department of Military 
Affairs reported to VA that the appellant had a period of 
ACDUTRA from May 29, 1990, through September 3, 1990, but did 
not characterize the appellant's attendance at "Annual 
Training" of a battalion of the Kentucky Army National Guard 
from July 13, 1991, through July 27, 1991, as either a period 
of ACDUTRA or as a period of inactive duty training.

Whether or not the appellant had a period of ACDUTRA during 
the period July 13, 1991, through July 27, 1991, may be 
determinative of his entitlement to service connection for an 
acquired psychiatric disorder, to include paranoid 
schizophrenia. Therefore, the Board finds that further 
information from the Kentucky Department of Military Affairs 
as to the character of the appellant's service during that 
period of time is necessary to decide the claim on appeal, 
and this case must also be remanded to obtain that 
information.

The Board notes that the appellant has submitted statements 
from his parents and from a man who was the appellant's 
platoon leader during the "Annual Training" of a battalion 
of the Kentucky Army National Guard from July 13, 1991, 
through July 27, 1991.  In their statement, the appellant's 
parents reported their observations of the appellant's 
apparent mental status when he returned home in September 
1990 and in July 1991 from time spent on duty with the 
Kentucky Army National Guard.  In his statement, the 
appellant's former platoon leader reported his recollection 
of the appellant's behavior during the "Annual Training" of 
a battalion of the Kentucky Army National Guard in July 1991, 
which he considered "very unusual."

The Board notes further that, in a report of medical history 
in August 1989, the appellant denied having or having had 
depression or excessive worry, frequent trouble sleeping, or 
nervous trouble of  any sort.  At an examination for 
enlistment in the National Guard in August 1989, the 
appellant was reported as psychiatrically  normal.  The 
record does not contain any information or medical evidence 
concerning the appellant's mental/emotional state prior to 
August 10, 1989, the first date on which he was a member of 
the Kentucky Army National Guard.  Such information and 
medical evidence would, the Board finds, be pertinent to the 
claim on appeal, and so an attempt should be made while this 
case is in remand status to obtain it.          



Under the circumstances, this case is REMANDED to the AMC for 
the following:

1. The AMC should send the appellant a 
letter which complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159.  The AMC 
should specifically inform the appellant 
of the nature of evidence necessary to 
substantiate his claim for service 
connection for an acquired psychiatric 
disorder, to include paranoid 
schizophrenia, what evidence, if any, VA 
will request on his behalf, and what 
evidence he is requested to provide.  The 
AMC should also request the appellant to 
submit any evidence in his possession 
that is potentially probative of his 
claim.

2.  The AMC should also request that the 
appellant identify all primary care 
physicians and any mental health care 
providers from whom he received care 
during the period of time from July 29, 
1987 (his 15th birthday) to August 10, 
1989, the first date on which he was a 
member of the Kentucky Army National 
Guard.  After obtaining the necessary 
releases from the appellant, the AMC 
should attempt to obtain copies of all 
such clinical records.  In requesting 
such records, the AMC must comply with 
the provisions of 38 C.F.R. § 3.159(c)(1) 
(2004).

3.  The AMC should request that the 
Kentucky Department of Military Affairs 
report to VA whether the appellant's 
attendance at "Annual Training" of a 
battalion of the Kentucky Army National 
Guard from July 13, 1991, through July 
27, 1991, was either a period of ACDUTRA 
or a period of inactive duty training.  
In making this request for information, 
the AMC must comply with the provisions 
of 38 C.F.R. § 3.159(c)(2) (2004).

4. The AMC should then prepare a report 
of any and all periods of ACDUTRA which 
the AMC determines that the appellant 
served in Kentucky Army National Guard 
and associate such report with the 
appellant's claims file.

5.   Then, the AMC should arrange for the 
appellant to undergo an examination by a 
specialist in psychiatry.  It is 
imperative that the examiner review the 
pertinent information and evidence in the 
claims file, with particular attention to 
the AMC's report of the dates of the 
appellant's period(s) of ACDUTRA, the 
statements of record by the appellant's 
parents and his former National Guard 
platoon leader, and his private medical 
and mental health treatment records.  
After a review of the pertinent 
information and medical evidence in the 
claims file and a clinical interview of 
the appellant, the examiner should 
respond to the following question: Is it 
more likely (greater than 50 percent 
probability), less likely (less than 50 
percent probability), or at least as 
likely as not (50 percent probability) 
that the onset of the appellant's major 
mental disorder (that is, the first 
manifestation of signs/symptoms of a 
major mental disorder) was prior to 
August 10, 1989, the first date on which 
he was a member of the Kentucky Army 
National Guard, during a period of 
ACDUTRA as listed in the AMC's report of 
the period or periods of ACDUTRA served 
by the appellant in the Kentucky Army 
National Guard, or at some other time?  A 
rationale should be provided for the 
opinion expressed. 

6. The AMC should then re-adjudicate the 
remanded claim based on a consideration 
of all of the evidence of record.  If the 
benefit sought on appeal is not granted, 
the appellant and his representative 
should be provided with an appropriate 
supplemental statement of the case.  The 
appellant and his representative should 
be afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant until he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter which the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	James A. Frost
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 


